Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received May 18, 2022:
Claims 1, 4, 6, 7, 8, & 12 have been amended, claim 5 has been cancelled. Therefore Claims 1-4 & 6-16 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 18, 2022.


Claim Rejections - 35 USC § 102

Claim(s) 1-4, 6-11 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0040932).

With respect to claim 1, Lee et al. discloses a cell-seating unit, comprising:
 a lower plate member 300 in which a secondary battery cell 100 is seated 5while being in contact with a side surface portion of the secondary battery cell 100; [0091; Figure 7]

an upper plate member 300 disposed to face the lower plate member 300;[Figure 7] 

a middle plate member 200 coupled to the lower plate member 300 and the 10upper plate member 300 for connection thereof while being in contact with a bottom portion of the secondary battery cell 100.  [Figure 1; Figure 2; Figure 7; 0091-0099]
wherein the middle plate member 200 is placed away from an edge of the upper plate member 300 and fixes the upper plate member 300 and the lower plate member 300, and wherein accommodation spaces are formed at both sides of the middle plate member 200, at least one of accommodation spaces accommodating secondary battery cells. [Figure 7]


    PNG
    media_image1.png
    517
    628
    media_image1.png
    Greyscale



With respect to claim 2, Lee et al. discloses wherein the middle plate member 200 is provided with a heat sink configured to release heat 15transferred from the secondary battery cell.  [0084; 0094]


With respect to claim 3, Lee et al. discloses wherein the lower plate member 300 and the upper plate member 300 facing each other in parallel are vertically coupled to both end portions of the middle plate member 200.  [Figure 7]

With respect to claim 4, Lee et al. discloses a battery module, comprising: 
a plurality of secondary battery cells 100; [Figure 7]
a cell-seating unit equipped with at least one of the secondary battery cells 100 in a procumbent state; [Figure 7]
 25a cover unit 400 coupled to the cell-seating unit and covering an opening of the cell-seating unit in which the secondary battery cells are accommodated,  [Figure 8]
and wherein the cell-seating unit comprises: a lower plate member 300 in which a secondary battery cell is seated while being in contact with a side surface portion of a lowermost secondary battery cell; an upper plate member 300 disposed to face the lower plate member 300; and a middle plate 200 member coupled to the lower plate member 300 and the upper plate member 300 for connection thereof while being in contact with a bottom portion of the secondary battery cells; and wherein the middle plate member 200 is placed away from an edge of the upper plate member 300 and fixes the upper plate member 300 and the lower plate member 300, and at least one side of the middle plate 200 contacts the bottom portion of the secondary battery cells. [Figure 1; Figure 2; Figure 7; 0091-0099]

    PNG
    media_image1.png
    517
    628
    media_image1.png
    Greyscale





With respect to claim 6, Lee et al. discloses wherein the middle plate member 200 is provided with a heat sink configured to release heat 15transferred from the secondary battery cell 100.  [0084; 0094]

With respect to claim 7, Lee et al. discloses wherein the lower plate member 300 and the upper plate member 300 facing each other in parallel are vertically coupled to both end portions of the middle plate member 200.  [Figure 7]

With respect to claim 8, Lee et al. discloses wherein the cell-seating unit is provided with the middle plate member 200 at a height corresponding to a stacking height of a plurality of the secondary battery cells 100 stacked to be accommodated and accommodate a plurality of the 25secondary battery cells 100 in a region formed by the lower plate member 300, the upper plate member 300 and the middle plate member 200.  [Figure 7]

With respect to claim 9, Lee et al. discloses wherein the middle plate member 200 is coupled to the bottom portion of the secondary battery cells 100 [Figure 7], mediated by a thermally conductive member.  [0070]

5 With respect to claim 10, Lee et al. discloses wherein the thermally conductive member is formed to have a shape corresponding to a shape of the bottom portion of the secondary battery cells to support the secondary battery cells 100.  [Figure 7; Figure 2]

10 With respect to claim 11, Lee et al. discloses wherein the thermally conductive member is formed of at least one of silicon, polyurethane and an epoxy material such that the secondary battery cells are bonded thereto.  [0070]

10 With respect to claim 16, Lee et al. discloses wherein the cell-seating unit is disposed by stacking a pouch-type secondary battery cells sealed around the rim of the pouch exterior “S” (three-surface-sealing) and accommodating an electrode assembly 110. [Figure 3; 0050-0060]

Claim Rejections - 35 USC § 103
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0040932) as applied to claim 5 above in further view of Lee et al. ‘033 (US 20180048033).

With respect to claim 12, Lee et al. discloses wherein the cover unit 400 comprises: an end cover member 400 coupled to both end portions of the middle plate member 200; 

Lee et al. does not disclose a side cover member disposed to face the middle plate member 20and coupled to edge portions of the upper plate member and the lower plate member.  

Lee et al. ‘033 discloses a battery module, comprising: 
a plurality of secondary battery cells 30 [Figures 14-16]; 
a cell-seating unit equipped with at least one of the secondary battery cells in a procumbent state [Figures 14-16];
 25a cover unit 97/99/100 coupled to the cell-seating unit and covering an opening of the cell-seating unit in which the secondary battery cells are accommodated.  [Figures 14-16; 0140-0150]
wherein the cell-seating unit comprises: 
a lower plate member 95A in which a secondary battery cell is seated 5; [0082; 0069; Figure 16]
an upper plate member 95B disposed to face the lower plate member 95A; [0082; 0069; Figure 16] and
 a middle plate member 70/50/47/67 [Figure 15; 0105]

wherein the cover unit 97/99/100 comprises: an end cover member 97/99 ; and a side cover member 100/110 disposed to face the middle plate member 70/50/47/67 20and coupled to edge portions of the upper plate member 95B and the lower plate member 95A.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member, as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]

With respect to claim 13, Lee et al.  does not disclose wherein both end portions of the side cover member are inserted into coupling grooves formed 25in the upper plate member and the lower plate member.  

Lee et al. ‘033 discloses wherein both end portions of the side cover member 100/110  include screws that are screw combined (inserted) into screw holes (coupling grooves) in the upper plate member 95B and the lower plate member 95A [Figure 16; 0082; 0147]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member wherein both end portions of the side cover member are inserted into coupling grooves formed 25in the upper plate member and the lower plate member, as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]


With respect to claim 14, Lee et al.  does not disclose wherein the side cover member is provided with a coupling tap protruded from both end portions thereof in the form corresponding to the coupling groove.  

Lee et al. ‘033 discloses wherein both end portions of the side cover member 100/110 include screws (coupling tap) protruded from both end portions that are screw combined (in the form corresponding with) the screw holes (coupling groove) in the upper plate member 95B and the lower plate member 95A [Figure 16; 0082; 0147]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member provided with a coupling tap protruded from both end portions thereof in the form corresponding to the coupling groove, as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]


5 With respect to claim 15, Lee et al.  does not disclose wherein the side cover member is provided with a support tab formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells stacked and accommodated in the cell-seating unit.  

Lee et al. ‘033 discloses wherein the side cover member 100/110 is provided with a support tab formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells stacked and accommodated in the cell-seating unit.  [Figure 1]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member with a support tab formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells stacked and accommodated in the cell-seating unit as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant Argues 

In Lee, the cartridges 200 can be vertically stacked and coupled to an outer cover 300 through a plurality of coupling protrusions 201 and coupling grooves 202. The cartridge 200 surrounding the battery cell is configured to transfer heat, but it does not correspond to the middle plate member of amended claim 1 that is configured to form accommodating spaces for accommodating the battery cells on both sides of the middle plate member.

Thus, in the cell-seating unit of amended claim 1, the middle plate member is located at a portion that is placed away from the edge of the upper plate member, while in contrast in Lee the stacking cartridges 200 of Lee are disposed at the edges.

Thus, Lee is characterized in that the cartridge 200 surrounding the secondary battery transfers the heat, however, Lee does not disclose the middle plate member which can form accommodation spaces for accommodating the secondary battery cells at both sides and is placed away from an edge of the upper plate member.

Therefore, Lee and the amended claim 1 differ in structure and also in their intended effect/functionality. Thus, the amended claim 1 cannot be anticipated or rendered obvious by the disclosure of Lee.

Examiner respectfully disagrees

Lee does disclose the middle plate member being placed away from an edge of the upper plate member and wherein the middle plate is configured to form accommodating spaces for accommodating the battery cells on both sides of the middle plate member, See annotated Figure 7 below.


    PNG
    media_image1.png
    517
    628
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723